I)ISl1SS; Opinion issued [ehriiaiv 7. 2013




                                                 In The
                                     tnirt uf             1IJEdh5
                         ..fift1!   Ji1rict      uf rxai at Ja11a
                                        No. 05-1 2-00962-CV

                           IN THE INTEREST OF A.Y.T., A (‘11111)

                       On Appeal from the 330th Judicial flistrict Court
                                    1)allas County, Texas
                                Trial Court Cause No. 1200241Y

                                 MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices i.ang—Miers and Lewis
                                 Opinion by Chief Justice Wright
        13v letter dated July 12. 2012. we notified appellant the $1 75 tiling lie was due. We

cautioned appellant thai failure to pay the filing fee within ten days would result in the dismissal

of this appeal.   Also by letter dated July 12, 2012, we notified appellant he had not filed a

docketing statement. We directed appellant to file a docketing statement within ten days. We

cautioned appellant that failure to do so might result in the dismissal of this appeal. To date,

appellant has not paid the filing fee, filed a docketing statement, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly. we dismiss the appeal. See TEx. R.       App.   P. 42.3(b).(c).



                                                      cARoLY WRIGHT
                                                      CHIj7.F 1IJS fC[
I 20962RP05
                                     (Ltnir[   if   i\ppiahi
                       FiftI! District ru                   it   Dallas
                                         JUDGMENT

INJ FlIl iiiiiiisi Oi \.‘:i’    i\   (llIli)         On i\ppeal horn the 330th .Judicial 1)istrict
                                                     Court. Dallas (_ountv. Texas
No. 0512—00062CV                                     Irial Court Cause No. 1200241 Y.
                                                     Opinion delivered by Chief Justice Wright.
                                                     histiccs 1 ang-Micis and I cwas paitlclpatrng

       In accordance with this Courfs opinion of this date. this appeal is 1)ISMISSKD.

       It is ()RL)ERFI) that appellee ROBYN Y. 11 IOMAS recover her costs of this appeal
Irom appellant ANCI.l BYNA TM.


Judgment entered February 7, 2013.




                                                    C \R( )I YN \VRI( H H
                                                    (1 liii it S I I(’I